COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00414-CV


Wendy Kritzer                              §    From the 153rd District Court of


                                           §    Tarrant County (153-239282-09)
v.

                                           §    October 30, 2014

Scott E. Kasden, M.D. and Scott E.
Kasden, M.D., P.A.                         §    Per Curiam

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Wendy Kritzer shall pay all costs of this

appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       PER CURIAM